DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15-31 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Nickel (DE102015105771).


          In regards to claim 1, Nickel discloses a Device for a motor vehicle, the device comprising:  (abstract; 10 fig(s) 1-2, ‘camera arrangement’)

          a protective element which can be pivoted from a closed position into an open position, (52 fig(s) 1-2, ‘flap’~’cover’)

          an environment detection unit, which can be brought into an active position for image acquisition by an extension movement and by a retraction movement into a resting position in which the environment detection unit is arranged to be externally inaccessible behind the protective element located in the closed positions, and  (abstract; 10, 24 fig(s) 1-2 ; ‘an environment detection unit (10) which can be moved into an active position for image detection by an extension movement and into a rest position by a retraction movement , in which the environment detection unit (10) is arranged inaccessible from outside behind the protective element (24) located in the 

          a drive unit acting on the environment detection unit (10) for moving the environment detection unit, the environment detection unit having an end face facing the protective element and two adjoining side surfaces, .(abstract; fig(s) 1-2, ‘a drive unit engaging the environment detection unit (10) for moving the environment detection unit (10))

          wherein a pressing element for pushing on the protective element during the extension of the environment detection unit and a separate closing element for closing the protective element during the retraction of the environment detection unit are formed on at least one of the side surfaces.(abstract; fig(s) 1-2, ‘a drive unit engaging the environment detection unit (10) for moving the environment detection unit (10), ……..pressing element or imprinting elements~(46) and (48) groove 1st wall and 2nd wall in resting position fig. 1 and extended position fig. 2’)

          In regards to claim 2, Nickel discloses a device according to claim 1, (see claim rejection 1) 

          wherein the pressing element forms a lateral rib  through which the protective element can be pivoted into the open position when the environment detection unit is extended via a first cam of the protective element supported on the rib.  (12, 44, 46, 48, 52 fig(s) 1-2, ‘camera unit’, ‘groove’, ‘cover’……..pressing element or imprinting elements~(46) and (48) groove 1st wall and 2nd wall in resting position fig. 1 and extended position fig. 2’)



          In regards to claim 3, Nickel discloses a device according to claim 1 (see claim rejection 1) 

          wherein the closing element is temporarily effective. (52 fig(s) 1, 2, ‘rest position’, ‘extended position’)
  
          In regards to claim 15, Nickel discloses a device according to claim 3, (see claim rejection 3) wherein the closing element is temporarily effective during an end phase of the retracting movement of the environment detection unit. (52 fig(s) 1, 2, ‘rest position’, ‘extended position’)
 


          In regards to claim 16, Nickel discloses a device according to claim 1, (see claim rejection 1) wherein the closing element is formed by a lateral projection.  ( 52 fig(s) 1-2, ‘flap’~’cover’) ‘


          In regards to claim 17, Nickel discloses a device according to claim 1, wherein on the side surface a securing element for securing the protective element is formed on the environment detection unit located in the active position. (52 fig(s) 1, 2, ‘rest position’, ‘extended position’)

 
          In regards to claim 18, Nickel discloses a device according to claim 17 (see claim rejection 17) wherein the securing element is arranged separately from the pressing element and the closing element.  (12, 44, 46, 48, 52 fig(s) 1-2)


          In regards to claim 19, Nickel discloses a device according to claim 17,(see claim rejection 17)  wherein the securing element is formed by a lateral projection of the environment detection unit.  (12, 44, 46, 48, 52 fig(s) 1-2)


          In regards to claim 20, Nickel discloses a device according to claim 17, (see claim rejection 17) wherein the securing element is temporarily effective. (52 fig(s) 1, 2, ‘rest position’, ‘extended position’)
 


          In regards to claim 21, Nickel discloses a device according to claim 20, (see claim rejection 20) wherein the securing element is temporarily effective during an end phase of the extension movement of the environment detection unit. (12, 44, 46, 48, 52 fig(s) 1, 2, ‘rest position’, ‘extended position’)
 

          In regards to claim 26, Nickel discloses a device according to claim 1, (see claim rejection 1) wherein a pressing element, a closing element and/or a securing element are/is formed on opposite side surfaces of the environment detection unit.  (12, 44, 46, 48, 52 fig(s) 1-2, ‘camera unit’, ‘groove’, ‘cover’)


          In regards to claim 27, Nickel discloses a device according to claim 1, (see claim rejection 1) wherein the protective element comprises at least one extension which overlaps with a side surface of the environment detection unit and on which a first cam and/or a second cam are/is formed.  (44, 46, 48, 50, 52 fig(s) 1-2, ‘holding arm’, ‘grooves’ extending from the cover (52))


          In regards to claim 28, Nickel discloses a device according to claim 1, (see claim rejection 1) wherein the protective element comprises two extensions which overlap with opposite side surfaces of the environment detection unit and on which a first and/or a second cam are/is formed.  (para 0032, ‘teaches a guide element that engages in the groove of which can be a cam’)


          In regards to claim 29, Nickel discloses a device according to claim 1, 4Attorney Docket No. 104387-101(see claim rejection 1) Page 5 of 6wherein the, or each, side surface of the environment detection unit is oriented essentially at right angles to the protective element. (para 0032; fig(s) 1-2, ‘rest position’, ‘extended postion’) 


          In regards to claim 30, Nickel discloses a  device according to claim 1, (see claim rejection 1) wherein the protective element is pulled through the environment detection unit in the resting position against a sealing element which is arranged in the region of a housing opening to be closed by the protective element.  (para 0032; fig(s) 1-2, ‘rest position’, ‘extended postion’) 



          In regards to claim 31, Nickel discloses a device according to claim 1, (see claim rejection 1) wherein the protective element is pulled through the environment detection unit in the resting position against a sealing element which is arranged in the region of a housing opening to be closed by the protective element which the housing opening at least almost completely surrounds. (para 0032; 60 fig(s) 1, 2, ‘seal’)

Allowable Subject Matter

Claims 22-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852